 

Exhibit 10.1

 

Employment Agreement

 

This EMPLOYMENT AGREEMENT (the “Agreement”), is entered into as of January 28,
2019, by and between Justin Wiernasz (“Employee”) and Innovative Food Holdings,
Inc., a Florida corporation (the “Employer” or the “Company”) as of January 28,
2019.

 

WHEREAS, the Employer recognizes that the Employee has had and is expected to
continue to have a critical and essential role in guiding the Employer and in
developing the Employer’s business;

 

WHEREAS, the Employee is expected to make major contributions to the stability,
growth and financial strength of the Employer;

 

WHEREAS, the Employer has determined that appropriate arrangements should be
taken to encourage the continued attention and dedication of the Employee to his
assigned duties without distraction;

 

WHEREAS, in consideration of the Employee’s employment with the Employer, the
Employer desires to provide the Employee with certain compensation and benefits
as set forth in this Agreement; and

 

WHEREAS, the Employee desires to be employed by the Employer on the terms
contained in this Agreement which shall supersede all previous agreements
regarding Employee’s service as an officer, director and employment by the
Company.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

 

1.     Position and Duties.

 

(a)     The Employee shall serve as an employee of the Employer reporting to the
Employer’s Chief Executive Officer.

 

(b)     The Employer agrees to propose to the shareholders of the Employer at
each appropriate meeting of such shareholders during the Term and any Renewal
Term, (as such terms are defined below), the election and reelection of the
Employee as a member of the Employer’s Board of Directors (the “Board”).

 

(c)     The Employee shall have such duties, authority and responsibilities as
described in Exhibit A. Provided such activities do not interfere with
Employee’s obligation to the Employer, the Employee shall be entitled to (i)
serve as an advisor or member of the board of directors of unaffiliated
companies, (ii) serve on civic, charitable, educational, religious, public
interest or public service boards, (iii) manage the Employee’s personal and
family investments, and (iv) engage in and/or have an ownership interest in
other businesses. In addition, the Employee has disclosed to the Employer his
involvement in entities and investments other than the Employer (collectively,
the “Outside Activities”). The Employer shall permit the Employee to continue to
engage in the Outside Activities. The Company shall also permit

 

 

--------------------------------------------------------------------------------

 

 

the Employee to engage in other business related activities provided that the
Employee agrees to disclose to the Employer any actual or potential conflict of
interest arising out of any such Outside Activity.

 

2.     Term. This Agreement and Employee’s employment hereunder shall be for an
initial term of three (3) years commencing on the date hereof (the “Effective
Date”) and ending on the third anniversary of the Effective Date, unless
terminated earlier by the Employer or the Employee pursuant to Section 4 of this
Agreement (the “Term”). Thereafter, at the election of the Employee and the
Employer, this Agreement may be extended for an additional two (2) years (the
“First Extension”). Thereafter, at the election of the Employee and the
Employer, this Agreement may be extended for an additional one (1) year (the
“Second Extension”). Each First Extension and Second Extension shall be referred
to as a Renewal Term. The date upon which this Agreement would terminate if both
extensions are elected shall be referred to as the Expiration Date.

 

3.     Compensation and Related Matters.

 

(a)     Base Salary. The Employee’s initial annual base salary shall be $326,000
subject to applicable withholdings (the “Base Salary”). The Base Salary shall be
payable in accordance with the Employer’s normal payroll procedures in effect
from time to time. The Base Salary shall increase five percent (5%) per annum
during the Term of this Agreement. The CEO shall review the Base Salary annually
and may increase the Base Salary, and the term “Base Salary” shall refer to such
increased amount.

 

(b)     Annual Bonus. The Employee shall receive $25,000 cash bonus and $25,000
equity bonus to be paid by the second quarter of 2019. During the Term, the
Employee may receive an annual cash bonus or equity grant, in respect of each
full or partial fiscal year of the Employer occurring during the Term, any Stock
Compensation, as well as other cash and/or stock bonuses, as determined in the
sole discretion of the CEO based on his assessment of Employer and individual
performance in relation to performance targets, a subjective evaluation of
Employee’s performance or such other criteria as may be established (the “Annual
Bonus”). The Annual Bonus may be valued at up to thirty five percent (35%) of
such year’s Base Salary.

 

(c)     Milestone Bonuses. In addition to any other compensation to which the
Employee is entitled, upon the Employer obtaining any of the milestones set
forth on Exhibit B hereof, Employee will be entitled to awards of common stock
calculated in accordance with Exhibit B hereof. Any such award of common stock
shall be subject to the terms of the applicable Award Agreement, in the form
attached hereto as Exhibit C.

 

(d)     Long Term Incentive Plan. The Employee shall be entitled to participate
in all bonus plans, policies, practices, policies and programs adopted by the
Employer and applicable generally to senior of the Employer. At Employee’s
request, the Employer shall, at the Employer’s expense, set up a retirement plan
for executives and senior officers of the Employer.

 

(e)     Equity Incentive Plan. The Employee shall be granted the equity rights
set forth on Exhibit D. Additionally, the Employee shall be entitled to
participate in any and all plans providing for awards of equity or instruments
convertible into equity adopted by the Employer and applicable generally to
other senior employees of the Employer. When used in this Agreement “Fair Market
Value” shall mean: (1) If the Employer’s common stock (the “common stock”) is
listed on a national securities exchange or traded in the over-the-counter
market and sales prices are regularly reported for the common stock, the closing
or, if not applicable, the last price of the common stock on the composite tape
or other comparable reporting system for the trading day on the applicable date
and if such applicable date is not a trading day, the last trading day prior to
the applicable date; (2) If the common stock is not traded on a national
securities exchange but is traded on the over-the-counter market, if sales
prices are not regularly reported for the

 

2

--------------------------------------------------------------------------------

 

 

common stock for the trading day referred to in clause (1), and if bid and asked
prices for the common stock are regularly reported, the mean between the bid and
the asked price for the common stock at the close of trading in the
over-the-counter market for the trading day on which common stock was traded on
the applicable date and if such applicable date is not a trading day, the last
market trading day prior to such date; and (3) If the common stock is neither
listed on a national securities exchange nor traded in the over-the-counter
market, such value as the Employer, in good faith, shall determine.

 

(f)     Equity Repurchase. The Employee shall also have the option during each
calendar year that this agreement is in affect to require the Company to
purchase up to 100,000 shares of common stock issued by the Company to the
Employee or acquired by Employee via vested options at the Fair Market Value of
such shares on the date of such request (“Stock Repurchase Rights”). All shares
of common stock issued to the Employee by the Company, pursuant to this
agreement or any other issuance, shall, at request of executive, be registered
for resale on a registration statement filed with the Securities and Exchange
Commission on a Form S-8. The Company shall cooperate with the Employee in the
implementation of any 10b-5 plan to allow the Employee to sell his shares.

 

(g)     Business Expenses. The Employer shall promptly reimburse the Employee
for all reasonable business-related expenses incurred in connection with the
performance of the Employee’s duties hereunder in accordance with the policies
and procedures then in effect and established by the Employer for its senior
employees.

 

(h)     Insurance. The Employer shall provide the Employee with health insurance
for the Employee and his dependents. The insurance coverage provided shall be
not less than what the Employee has prior to this agreement and in any event not
less than 100% coverage at the highest available plan available from the
Employer’s current benefits provider for Florida Residents. At a minimum Health
will include 100% coverage of medical, dental, vision, and 100% coverage of
long-term disability for Employee’s entire Base Salary and accidental death
and/or dismemberment. Company will also provide Employee with $2,500,000 of life
insurance with an insurance company rated “A” or higher. Should the Employee
elect to not utilize any of the benefits described in this paragraph or any
benefits described else in which Agreement, then the Employer will pay to the
Employee the equivalent value of such insurance plan or benefit.

 

(i)     Other Benefits. The Employee shall be entitled to participate in all
pension, savings and retirement plans, welfare and insurance plans, practices,
policies, programs and perquisites of employment applicable generally to other
senior employees of the Employer and any benefits or covered expenses included
in all previous employment agreements between the Employer and the Employee.
Should the Employee defer such benefits for one year it shall not be deemed
deferred for any other year.

 

(j)     Vacation. The Employee shall be entitled to accrue up to 21 paid
vacation days in each year, which shall be accrued ratably. The Employee shall
also be entitled to all paid holidays given by the Company to its executives and
employees. Any unused vacation days shall be rolled forward to be used in future
years.

 

(k)     Sick Days. The Employee shall be entitled to accrue up to 6 paid sick
days in each year, which shall be accrued ratably. Any unused sick days shall be
rolled forward to be used in future years.

 

(l)     Withholding. All amounts payable to the Employee under this Section 3
shall be subject to all required federal, state and local withholding, payroll
and insurance taxes and requirements.

 

3

--------------------------------------------------------------------------------

 

 

(m)     Direct Payment. To the extant practical, at the request of the Employee,
all benefits granted hereunder will be paid directly by the Company to the
vendor.

 

(n)     Shares in lieu. In lieu of cash for any payments due to the Employee may
elect to receive shares of the Company’s common stock valued at the Fair Market
Value based upon the date such cash should have been paid to the Employee. The
election can be made from 30 days before and 60 days after the date such cash
should have been paid to the Employee.

 

(o)     Directed Payment. To the extent permitted by law and the Employee’s 2011
Stock Option Plan, the Employee may forgo any cash payment, due hereunder and
direct the Company to pay the gross amount of such payment to a third party. To
the extent permitted by law, the Employee may defer any payment of any kind due
under this agreement including any non-cash payments, hereunder to such later
time as determined by the Employee.

 

4.     Termination. The Employee’s employment may be terminated under the
following circumstances:

 

(a)     Death. The Employee’s employment hereunder shall terminate upon his
death.

 

(b)     Disability. The Employer may terminate the Employee’s employment if the
Employee becomes subject to a Disability. For purposes of this Agreement,
“Disability” means the Employee is unable to perform the essential functions of
his position as Director of Strategic acquisitions, with or without a reasonable
accommodation, for a period of 120 consecutive days or 180 days during any
rolling consecutive 12-month period. Notice of termination for Disability shall
not take effect unless notice of at least 90 days is provided to the Executive.
Such notice may not be given (and the Disability not deemed to have occurred)
until the Disability is first confirmed in writing by a medical professional
mutually acceptable to both the Executive and the Compensation committee.

 

(c)     Termination by Employer for Cause. The Employer may terminate the
Employee’s employment for Cause. For purposes of this Agreement, “Cause” means
the Employee’s: (i) willful misconduct or gross negligence which causes material
harm to the Employer; (ii) fraud, embezzlement or willful other material
dishonesty with respect to the affairs of the Employer or any of its affiliates;
(iii) conviction, plea of nolo contendere, guilty plea, or confession to either
a felony or any lesser crime relating to the affairs of the Employer or any of
its affiliates or of which fraud, embezzlement, or moral turpitude is a material
element; or (iv) a willful material breach of this Agreement or a willful breach
of a fiduciary duty owed to the Employer, provided that any such breach, shall
not constitute Cause unless the Employer has provided the Employee with (x)
written notice of the acts or omissions giving rise to a termination of his
employment for Cause; (y) the opportunity to correct the act or omission within
30 days after receiving the Employer’s notice (the “Cure Period”); and (z) an
opportunity to be heard before the Board with the Employee’s counsel present
prior to the Board’s decision to terminate the Employee’s employment for Cause.

 

(d)     Termination by the Employer without Cause. The Employer may not
terminate the Employee’s employment during any Term or Renewal Term without
Cause.

 

(e)     Termination by the Employee. Unless Employee is sooner terminated for
Cause, Employee may terminate his employment, provided the Employee resigns from
all positions he holds at the Company or any subsidiary of the Company including
as a director, at any time for any reason other than a Good Reason, upon 30 days
prior written notice.

 

4

--------------------------------------------------------------------------------

 

 

(f)     Termination by the Employee for Good Reason. The Employee may terminate
his employment for Good Reason provided the Employee resigns from all positions
he holds at the Company or any subsidiary of the Company. For purposes of this
Agreement, “Good Reason” means: (i) a material reduction in the Employee’s Base
Salary; (ii) removal of Employee from the Employer’s Board of Directors by the
Employer except if such removal was for cause; (iii) the Employer shall have had
a Change in Control (as defined below); (iv) Employee’s receipt of a termination
notice from the Employer seeking to terminate the Employee’s employment in
violation of Section 4(d); or (v) the Employer’s material breach of this
Agreement; provided that, within 90 days of the Employer’s act or omission
giving rise to a resignation for Good Reason, the Employee notifies the Employer
in a writing of the act or omission, the Employer fails to correct the act or
omission within 30 days after receiving the Employee’s written notice (the “Cure
Period”) and the Employee actually terminates his employment within 60 days
after the date the Employer receives the Employee’s notice; provided further
that there shall be no Cure Period for removal of Employee from the Board of
Directors or a Change in Control. For the purposes of this Agreement a “Change
in Control” shall mean any of (a) an acquisition after the date hereof by an
individual or legal entity or “group” (as described in Rule 13d-5(b)(1)
promulgated under the Exchange Act) of effective control (whether through legal
or beneficial ownership of capital stock of Employer, by contract or otherwise)
of in excess of 50% of the voting securities of Employer, (b) Employer merges
into or consolidates with any other person, or any person merges into or
consolidates with Employer and, after giving effect to such transaction, the
stockholders of Employer immediately prior to such transaction own less than 50%
of the aggregate voting power of Employer or the successor entity of such
transaction, (c) Employer sells or transfers all or substantially all of its
assets to another person and the stockholders of Employer immediately prior to
such transaction own less than 50% of the aggregate voting power of the
acquiring entity immediately after the transaction, or (d) the Employer not
nominating the Employee for reelection as a director.

 

(g)     Expiration. Employee’s employment shall terminate on the Expiration
Date.

 

(h)     Termination Date. The “Termination Date” means: (i) if the Employee’s
employment is terminated by his death under Section 4(a), the date of his death;
(ii) if the Employee’s employment is terminated on account of his Disability
under Section 4(b), the date on which the Employer provides the Employee a
written termination notice; (iii) if the Employer terminates the Employee’s
employment for Cause under Section 4(c), 10 business days after which the
Employer provides the Employee a written termination notice unless the
circumstances giving rise to the termination are subject to a Cure Period, in
which case the date on which the Employer provides the Employee a written
termination notice following the end of the Cure Period; (iv) if, despite the
restriction against doing so under Section 4(d), the Employer terminates the
Employee’s employment without Cause under Section 4(d), the business day on
which the Employer provides the Employee a written termination notice; (v) if
the Employee terminates or resigns his employment without Good Reason under
Section 4(e), immediately upon notice to the Employer from the Employee, or such
later date as set forth in the notice, regardless of any termination notices
received by the Employee from the Employer; (vi) if the Employee terminates or
resigns his employment with Good Reason under Section 4(f), the date on which
the Employee provides the Employer a timely written termination notice, except
the Termination Date shall be the last day of any relevant cure period, if
applicable; and (vii) the Expiration Date if the Employee’s employment
terminates under Section 4(g).

 

5.     Compensation upon Termination or Change in Control.

 

(a)     Termination by the Employer for Cause; by the Employee without Good
Reason; or upon the Expiration Date. If the Employee’s employment with the
Employer is terminated pursuant to Sections 4(c), 4(e), or 4(g) following the
Employee’s election not to renew the Term or Renewal Term, the Employer shall
pay or provide to the Employee the following amounts through the Termination
Date: any earned but unpaid Base Salary, unpaid expense and benefits
reimbursements, any earned but unpaid Annual

 

5

--------------------------------------------------------------------------------

 

 

Bonus, any accrued and unused vacation days (the “Accrued Obligations”) on or
before the time required by law but in no event more than 30 days after the
Employee’s Termination. Provided however, in the event of a termination under
Section 4(e) above, the Employee shall continue to receive fifty percent (50%)
of the compensation set forth in Sections 3(a) and 3(h) for one year post
termination, as if this Agreement had not been terminated.

 

(b)     Death; Disability. If the Employee’s employment terminates because of
his death as provided in Section 4(a) or because of a Disability as provided in
Section 4(b), then the Employee (or his authorized representative or estate)
shall be entitled to the following:

 

(i)     the Accrued Obligations earned through the applicable Termination Date
(payable on or before the time required by law but in no event more than 30 days
after the applicable Termination Date);

 

(ii)     a pro-rata portion of the Employee’s Annual Bonus, if any, for the
fiscal year in which the Employee’s termination occurs (determined by
multiplying the amount of such bonus which would be due for the full fiscal year
by a fraction, the numerator of which is the number of days during the fiscal
year of termination that the Employee is employed by the Employer and the
denominator of which is 365) payable at the same time bonuses for such year are
paid to other senior Employees of the Employer;

 

(iii)     vest the Employee on the applicable Termination Date for any and all
previously granted outstanding equity-incentive awards subject to time-based
vesting criteria as if the Employee continued to provide services to the
Employer for 12 months following the applicable Termination Date;

 

(iv)     subject to the Employee’s or, in the event of his death, his eligible
dependents’ timely election of continuation coverage under the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), the Employer
shall reimburse the Employee or his eligible dependents the monthly premium
payable to continue his and his eligible dependents’ participation in the
Employer’s group health plan (to the extent permitted under applicable law and
the terms of such plan) which covers the Employee (and the Employee’s eligible
dependents) for a period of eighteen (18) months, provided that the Employee is
eligible and remains eligible for COBRA coverage; and provided, further, that in
the event that the Employee obtains other employment that offers group health
benefits, such continuation of coverage by the Employer shall immediately cease.
If the reimbursement of any COBRA premiums would violate the nondiscrimination
rules or cause the reimbursement of claims to be taxable under the Patient
Protection and Affordable Care Act of 2010, together with the Health Care and
Education Reconciliation Act of 2010 (collectively, the “Act”) or Section 105(h)
of the Internal Revenue Code (the “Code”), the Employer paid premiums shall be
treated as taxable payments and be subject to imputed income tax treatment to
the extent necessary to eliminate any discriminatory treatment or taxation under
the Act or Section 105(h) of the Code; and

 

(v)     in the case of a termination due to Disability, in addition to the
aforementioned awards, continuation of the Base Salary in effect on the
Termination Date until the earlier of (A) the 12-month anniversary of the
Termination Date, and (B) the date Employee is eligible to commence receiving
payments under the Employer’s long-term disability policy. If the net
compensation from the Base Salary is greater than the net compensation from the
long-term disability policy, the Employer, through the 12-month anniversary of
the Termination Date will compensate the Employee’s estate the difference in net
compensation.

 

6

--------------------------------------------------------------------------------

 

 

(c)     Termination by the Employer without Cause, by the Employee with Good
Reason. If the Employee’s employment is terminated by the Employer without Cause
despite the restriction against doing so under Section 4(d), or the Employee
terminates his employment for Good Reason as provided in Section 4(f), then the
Employee shall be entitled to the following:

 

(i)     the Accrued Obligations earned through the Termination Date , Stock
Compensation, bonuses, payments, compensation, benefits, bonuses, milestone
payments and any other payment, including but not limited to everything payable
under Section 3 of this Agreement earnable through the Expiration Date (“Future
Obligations”), payable on or before the time required by law but in no event
more than 30 days after the applicable Termination.

 

(ii)     Full vesting of the Employee in any and all previously granted
outstanding equity-based incentive awards subject to time-based vesting criteria
and any equity grants that would have accrued through the Expiration Date as set
forth on Exhibit D or in any other agreement. All such grants, entitlements,
rights, including any Compensation Shares, shall be valued at the lower of the
Fair Market Value on (A) the date of this Agreement; (B) the Termination Date;
or (C) the date of the Change of Control event.

 

(iii)     All rights, benefits, incentives and milestones bonuses or any other
Company obligations, including but not limited to any items in Exhibit B or
Exhibit D, shall be paid in accordance with the terms of this Agreement as if it
was not terminated.

 

(iv)     Subject to the Employee’s timely election of continuation coverage
under COBRA, the Employer shall reimburse the Employee the monthly premium
payable to continue his and his eligible dependents’ participation in the
Employer’s group health plan (to the extent permitted under applicable law and
the terms of such plan) which covers the Employee (and the Employee’s eligible
dependents) for a period of 18 months, provided that the Employee is eligible
and remains eligible for COBRA coverage; and provided, further, that in the
event that the Employee obtains other employment that offers group health
benefits, such continuation of coverage by the Employer shall immediately cease.
If the reimbursement of any COBRA premiums would violate the nondiscrimination
rules or cause the reimbursement of claims to be taxable under the Act or
Section 105(h) of the Code, the Employer paid premiums shall be treated as
taxable payments and be subject to imputed income tax treatment to the extent
necessary to eliminate any discriminatory treatment or taxation under the Act or
Section 105(h) of the Code.

 

(d)     No Reason. If the Employee’s employment is terminated by the Employee
pursuant to Section 4(e) above, the Employee shall continue to receive, as if
this Agreement had not been terminated the compensation set forth in Section
3(a), 3(e), and 3(g) for one year post termination.

 

(e)     No Mitigation or Offset. In the event of any termination of Employee’s
employment hereunder, Employee shall be under no obligation to seek other
employment or otherwise mitigate the obligations of the Employer under this
Agreement, and there shall be no offset against any amounts due under this
Agreement on account of any remuneration attributable to any subsequent
employment that Employee may obtain.

 

(f)     Effect of Termination on Officer and Board Positions. Any termination of
the Employee with respect to the Employee’s standing as an Employee officer or
Board Member must expressly designate which such role is subject to termination.
The termination of the Employee as an Officer will not thereby terminate the
Employee’s Board status unless the termination so states, in which event the

 

7

--------------------------------------------------------------------------------

 

 

Employee shall resign his Board position as a condition to receiving any of the
payments set forth in this Section 5.

 

6.     Section 409A Compliance.

 

(a)     All in-kind benefits provided and expenses eligible for reimbursement
under this Agreement shall be provided by the Employer or incurred by the
Employee during the time periods set forth in this Agreement. All reimbursements
shall be paid as soon as administratively practicable, but in no event shall any
reimbursement be paid after the last day of the taxable year following the
taxable year in which the expense was incurred. The amount of in-kind benefits
provided or reimbursable expenses incurred in one taxable year shall not affect
the in-kind benefits to be provided or the expenses eligible for reimbursement
in any other taxable year. Such right to reimbursement or in-kind benefits is
not subject to liquidation or exchange for another benefit.

 

(b)     To the extent that any of the payments or benefits provided for in
Section 5(b), (c) or (d) are deemed to constitute non-qualified deferred
compensation benefits subject to Section 409A of the United States Internal
Revenue Code (the “Code”), the following interpretations apply to Section 5:

 

(i)     Any termination of the Employee’s employment triggering payment of
benefits under Section 5(b), (c) or (d) must constitute a “separation from
service” under Section 409A(a)(2)(A)(i) of the Code and Treas. Reg. §1.409A-1(h)
before distribution of such benefits can commence. To the extent that the
termination of the Employee’s employment does not constitute a separation of
service under Section 409A(a)(2)(A)(i) of the Code and Treas. Reg. §1.409A-1(h)
(as the result of further services that are reasonably anticipated to be
provided by the Employee to the Employer or any of its parents, subsidiaries or
affiliates at the time the Employee’s employment terminates), any benefits
payable under Section 5(b), (c) or (d) that constitute deferred compensation
under Section 409A of the Code shall be delayed until after the date of a
subsequent event constituting a separation of service under Section
409A(a)(2)(A)(i) of the Code and Treas. Reg. §1.409A-1(h). For purposes of
clarification, this Section 6(b)(i) shall not cause any forfeiture of benefits
on the Employee’s part, but shall only act as a delay until such time as a
“separation from service” occurs.

 

(ii)     If the Employee is a “specified employee” (as that term is used in
Section 409A of the Code and regulations and other guidance issued thereunder)
on the date his separation from service becomes effective, any benefits payable
under Section 5(b), (c) or (d) that constitute non-qualified deferred
compensation under Section 409A of the Code shall be delayed until the earlier
of (A) the business day following the six-month anniversary of the date his
separation from service becomes effective, and (B) the date of the Employee’s
death, but only to the extent necessary to avoid such penalties under Section
409A of the Code. On the earlier of (A) the business day following the six-month
anniversary of the date his separation from service becomes effective, and (B)
the Employee’s death, the Employer shall pay the Employee in a lump sum the
aggregate value of the non-qualified deferred compensation that the Employer
otherwise would have paid the Employee prior to that date under Section 5(b),
(c) or (d) of this Agreement.

 

(iii)     It is intended that each installment of the payments and benefits
provided under Section 5(b), (c) or (d) of this Agreement shall be treated as a
separate “payment” for purposes of Section 409A of the Code.

 

(iv)     Neither the Employer nor the Employee shall have the right to
accelerate or defer the delivery of any such payments or benefits except to the
extent specifically permitted or required by Section 409A of the Code.

 

7.     Excess Parachute Payments.

 

8

--------------------------------------------------------------------------------

 

 

(a)     To the extent that any payment, benefit or distribution of any type to
or for the benefit of the Employee by the Employer or any of its affiliates,
whether paid or payable, provided or to be provided, or distributed or
distributable pursuant to the terms of this Agreement or otherwise (including,
without limitation, any accelerated vesting of stock options or other
equity-based awards) (collectively, the “Total Payments”) would be subject to
the excise tax imposed under Section 4999 of the Internal Revenue Code of 1986,
as amended (the “Code”), then the Total Payments shall be reduced (but not below
zero) so that the maximum amount of the Total Payments (after reduction) shall
be one dollar ($1.00) less than the amount which would cause the Total Payments
to be subject to the excise tax imposed by Section 4999 of the Code, but only if
the Total Payments so reduced result in the Employee receiving a net after tax
amount that exceeds the net after tax amount the Employee would receive if the
Total Payments were not reduced and were instead subject to the excise tax
imposed on excess parachute payments by Section 4999 of the Code. Unless the
Employee shall have given prior written notice to the Employer to effectuate a
reduction in the Total Payments if such a reduction is required, any such notice
consistent with the requirements of Section 409A of the Code to avoid the
imputation of any tax, penalty or interest thereunder, the Employer shall reduce
or eliminate the Total Payments by first reducing or eliminating any cash
severance benefits (with the payments to be made furthest in the future being
reduced first), then by reducing or eliminating any accelerated vesting of stock
options or similar awards, then by reducing or eliminating any accelerated
vesting of restricted stock or similar awards, then by reducing or eliminating
any other remaining Total Payments. The preceding provisions of this Section
7(a) shall take precedence over the provisions of any other plan, arrangement or
agreement governing the Employee’s rights and entitlements to any benefits or
compensation.

 

(b)     If the Total Payments to the Employee are reduced in accordance with
Section 7(a), as a result of the uncertainty in the application of Section 4999
of the Code at the time of the initial reduction under Section 7(a), it is
possible that Total Payments to the Employee which will not have been made by
the Employer should have been made (“Underpayment”) or that Total Payments to
the Employee which were made should not have been made (“Overpayment”). If an
Underpayment has occurred, the amount of any such Underpayment shall be promptly
paid by the Employer to or for the benefit of the Employee. In the event of an
Overpayment, then the Employee shall promptly repay to the Employer the amount
of any such Overpayment together with interest on such amount (at the same rate
as is applied to determine the present value of payments under Section 280G of
the Code or any successor thereto), from the date the reimbursable payment was
received by the Employee to the date the same is repaid to the Employer

 

8.     Confidentiality and Restrictive Covenants.

 

(a)     Covenant Against Disclosure. All Confidential Information (defined
below) relating to the Business of the Employer and its affiliates is, shall be
and shall remain the sole property and confidential business information of
them, free of any rights of the Employee. The Employee shall not make any use of
the Confidential Information except in the performance of his duties hereunder
and shall not disclose any Confidential Information to third parties, without
the prior written consent of the Employer. “Confidential Information” includes
without limitation such documents as business plans, source code, documentation,
financial analysis, marketing plans, customer names, customer lists, customer
data, contracts and other business information, including the information of the
Employer and its affiliates, existing or prospective customers, clients,
investors or other third parties with whom the Employer and its affiliates
hereto have relationships or conduct business that may be disclosed to the
Employee as part of the Employee’s employment. Notwithstanding anything else set
forth herein, nothing in this Agreement shall be construed to prohibit Employee
from reporting, without first notifying the Employer or otherwise, possible
violations of law or regulation to any governmental agency or entity.

 

9

--------------------------------------------------------------------------------

 

 

(b)     Return of Employer Documents. On the Termination Date or on any prior
date upon the Employer’s written demand, the Employee will return all
Confidential Information in his possession, directly or indirectly, that is in
written or other tangible form (together with all duplicates thereof).

 

(c)     Further Covenant. During the Term and through the first anniversary of
the Termination Date, the Employee shall not, directly or indirectly, take any
of the following actions, and, to the extent the Employee owns, manages,
operates, controls, is employed by or participates in the ownership, management,
operation or control of, or is connected in any manner with, any business, the
Employee will use his best efforts to ensure that such business does not take
any of the following actions:

 

(i)     persuade or attempt to persuade any customer of the Company or its
affiliates to cease doing business with the Company or its affiliates, or to
reduce the amount of business any customer does with the Company or its
affiliates;

 

(ii)     solicit for himself or any entity the business of a person or entity
that was a customer of the Employer or its affiliates within the 12 months prior
to the termination of the Employee’s employment, in competition with the
Employer or its affiliates; or

 

(iii)     persuade or attempt to persuade any employee of the Employer or its
affiliates to leave the employ of the Employer or its affiliates, or hire or
engage, directly or indirectly, any individual who was an employee of the
Employer or its affiliates within 1 year prior to the Employee’s Termination
Date.

 

9.     D&O Insurance. At the request of the Employee, the Employer obtain and
continue for as long as Employee is employed by the Employer, Directors and
Officers insurance coverage (“D & O Insurance”), at levels no less than
$10,000,000 with an insurance company rated “A” or higher. In the event that
Company elects to change coverage or carriers for its D & O Insurance, Company
shall notify Employee of such change and purchase, at a minimum, a three-year
tail policy for such former insurance policy at the sole expense of Company and
deliver evidence of such tail policy to Employee within, five (5) days after
termination of Company’s existing D & O Insurance. Upon the termination of the
Employee’s employment the Company shall purchase, at a minimum, a three-year
tail policy at the sole expense of Company and deliver evidence of such tail
policy to Employee.

 

10.     Current Employment Agreement. Any shares or share related compensation
which have not yet vested or any bonuses which have not yet been earned pursuant
to a prior employment agreement or otherwise approved by the Board will not be
affected to the detriment of the Employee by this Agreement. Any bonuses or
payments or potential payments previously authorized for the Executive,
including without limitation, those associated with Food Hatch and Company
spinoffs shall remain in effect and be considered a bonus under this Agreement.

 

11.     Waiver. Except with respect to opportunities in which the Company would
be interested in the ordinary course of its business and which are presented to
the Employee in his capacity as a director or executive officer of the Company,
the Board has renounced on behalf of the Company and its shareholders all
interest and expectancy to (or being offered any opportunity to participate in)
any opportunity presented to the Employee that may be considered a corporate
opportunity of the Company, and the Employee shall have no obligation to
communicate, offer, or present any opportunity presented to the Employee that
may be considered a corporate opportunity of the Company, whether centered on
geography, land rights, or otherwise (the “Renouncement”). The Company
acknowledges that the Renouncement is a material term of this Agreement and the
Employee is specifically relying on the Renouncement in agreeing to enter into
this Agreement. Except with respect to opportunities in which the Company would
be interested in the ordinary course of its business and which are presented to
the Employee in his capacity as a director or

 

10

--------------------------------------------------------------------------------

 

 

employee of the Company, to the fullest extent permitted by law, the Company
hereby prospectively waives any and all claims arising from any business
transacted by the Employee that could be construed as a corporate opportunity of
the Company. A copy of the Board resolution is attached hereto as Exhibit E.

 

12.     No Disparagement. During the Term and through the second anniversary of
the Termination Date, the Employee will not make public statements or
communications that disparage the Employer or any of its businesses, services,
products, affiliates or current, former or future directors and Employee
officers in their capacity as such. During the Term and through the second
anniversary of the Termination Date, the Employer will instruct its directors
and Employees not to make public statements or communications that disparage the
Employee. The foregoing obligations shall not be violated by truthful statements
to any governmental agency or entity, required governmental testimony or
filings, or administrative or arbitral proceedings (including, without
limitation, depositions in connection with such proceedings).

 

13.     Non-Compete. During the term of this Agreement and for one year after
the termination of this Agreement the Employee shall not, except as a passive
investor holding 5% or less of the equity securities of a publicly traded
company, have an equity, management, employment, consulting relationship with
any person or entity that competes with the Company. In addition to the
limitations contained in (a) above, during such one year restricted period,
Employee will not engage in any form of commercial enterprise with any of the
Company’s suppliers, customers, vendors, or potential customers the Company is
currently in discussions with, other than for the retail purchase of food as a
normal consumer, without written consent from the Employer. If any of the
covenants contained in this section or any part thereof, are held by a court of
competent jurisdiction to be unenforceable because of the duration or geographic
scope of such provision, the activity limited by or the subject of such
provision and/or the geographic area covered thereby, then the court making such
determination shall construe such restriction so as to thereafter be limited or
reduced to be enforceable to the greatest extent permissible by applicable law.

 

14.     Solicitation. Employee agrees that from the date of this Agreement until
one (1) year after the termination of this Agreement, Employee will not (i)
solicit for himself or any entity the business of a person or entity that was a
customer of the Company or its affiliates within the 12 months prior to the
termination of this Agreement; or (ii) persuade or attempt to persuade any
employee of the Company or its affiliates to leave the employ of the Company or
its affiliates, or hire or engage, directly or indirectly, any individual who
was an employee of the Company or its affiliates within 1 year prior to the
termination of this Agreement, provided that the foregoing restrictions shall
not apply to (a) any solicitations of customers or employees made pursuant to
general advertising; or (b) through search firms that are not directed
specifically at employees of the Company.

 

15.     Shares. During the term of this Agreement and for five years thereafter,
the Employee agrees all shares of common stock issued by the Company owned or
controlled by the Employee whether acquired hereunder or by other means shall be
subject to the terms set forth on Exhibit F.

 

16.     Indemnification. During the Term and thereafter, the Employer shall,
except for where the Employee’s conduct was fraudulent, illegal, willful
misconduct, or grossly negligent, indemnify and hold the Employee and the
Employee’s heirs and representatives harmless, to the maximum extent permitted
by law, against any and all damages, costs, liabilities, losses and expenses
(including reasonable attorneys’ fees) as a result of any claim or proceeding
(whether civil, criminal, administrative or investigative), or any threatened
claim or proceeding (whether civil, criminal, administrative or investigative),
against the Employee that arises out of or relates to the Employee’s service as
an officer, director or employee, as the case may be, of the Employer, or the
Employee’s service in any such capacity or similar capacity with any affiliate
of the Employer or other entity at the Employer’s request, both prior to and
after the Effective Date, and to promptly advance to the Employee or the
Employee’s heirs or representatives such expenses, including litigation costs

 

11

--------------------------------------------------------------------------------

 

 

and attorneys’ fees, upon written request with appropriate documentation of such
expense upon receipt of an undertaking by the Employee or on the Employee’s
behalf to repay such amount if it shall ultimately be determined that the
Employee is not entitled to be indemnified by the Company. During the Term and
thereafter, the Employer also shall provide the Employee with coverage under its
then current directors’ and officers’ liability policy to the same extent that
it provides such coverage to its other Employee officers. If the Employee has
any knowledge of any actual or threatened action, suit or proceeding, whether
civil, criminal, administrative or investigative, as to which the Employee may
request indemnity under this provision, the Employee will give the Employer
prompt written notice thereof; provided that the failure to give such notice
shall not affect the Employee’s right to indemnification. The Employer shall be
entitled to assume the defense of any such proceeding and the Employee will use
reasonable efforts to cooperate with such defense. To the extent that the
Employee in good faith determines that there is an actual or potential conflict
of interest between the Employer and the Employee in connection with the defense
of a proceeding, the Employee shall so notify the Employer and shall be entitled
to separate representation at the Employer’s expense by counsel selected by the
Employee (provided that the Company may reasonably object to the selection of
counsel within 10 business days after notification thereof) which counsel shall
cooperate, and coordinate the defense, with the Employer’s counsel and minimize
the expense of such separate representation to the extent consistent with the
Employee’s separate defense. This Section 16 shall continue in effect after the
termination of the Employee’s employment or the termination of this Agreement.

 

17.     Disputes.

 

(a)     Any dispute or controversy arising out of or relating to this Agreement
or Employee’s employment shall be submitted to binding arbitration by JAMS to
take place in New York, NY with all such costs to be split by the Employer and
Employee. Any dispute or controversy between the parties claim not subject to
Arbitration pursuant to the previous sentence shall brought solely in the state
and federal courts located in the State and County of New York.

 

(b)     BOTH THE EMPLOYER AND THE EMPLOYEE HEREBY WAIVE ANY RIGHT TO A TRIAL BY
JURY TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE FEDERAL OR STATE LAW.

 

(c)     In the event of any contest or dispute relating to this Agreement or the
termination of Employee’s employment hereunder, the prevailing party shall be
reimbursed by the other party for 100% of such party’s reasonable legal fees and
costs in such action.

 

18.     Integration. This Agreement, together will all other documents or
agreement referenced herein, constitutes the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements between the parties concerning such subject matter.

 

19.     Successors. This Agreement shall inure to the benefit of and be
enforceable by the Employee’s personal representatives, executors,
administrators, heirs, distributees, devisees and legatees. In the event of the
Employee’s death after his termination of employment but prior to the completion
by the Company of all payments due him under this Agreement, the Company shall
continue such payments to the Employee’s beneficiary designated in writing to
the Company prior to his death (or to his estate, if the Employee fails to make
such designation). The Company shall require any successor to the Company to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place.

 

20.     Enforceability. If any portion or provision of this Agreement
(including, without limitation, any portion or provision of any section of this
Agreement) shall to any extent be declared illegal or unenforceable by a court
of competent jurisdiction, then the remainder of this Agreement, or the
application

 

12

--------------------------------------------------------------------------------

 

 

of such portion or provision in circumstances other than those as to which it is
so declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law. The Employer and Employee agree that this
Agreement is subject to review by tax counsel and in the event any provision of
this Agreement would result in severe negative tax treatment for the Employee or
the Employer such provision will be deleted, and the Employer and Employee shall
negotiate in good faith to amend this Agreement to provide the Employee with a
similar benefit without the negative tax treatment.

 

21.     Survival. The provisions of this Agreement shall survive the termination
of this Agreement and/or the termination of the Employee’s employment to the
extent necessary to effectuate the terms contained herein.

 

22.     Governing Law. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of New York, without reference
to principles of conflicts of laws.

 

23.     Waiver. No waiver of any provision hereof shall be effective unless made
in writing and signed by the waiving party. The failure of any party to require
the performance of any term or obligation of this Agreement, or the waiver by
any party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach. This Agreement may be amended or modified only by a written instrument
signed by the Employee and by a duly authorized representative of the Employer.

 

24.     Notices. Any notices, requests, demands and other communications
provided for by this Agreement shall be sufficient if in writing and delivered
in person or sent by a nationally recognized overnight courier service or by
registered or certified mail, postage prepaid, return receipt requested, to the
Employee at the last address the Employee has filed in writing with the Employer
or, in the case of the Employer, at its main offices.

 

If to Employee:               Justin Wiernasz

478 Driftwood Ct.,

Marco Island, FL 34145

 

If to Employer:               Innovative Food Holdings, Inc.

28411 Race Track Road

Bonita Springs, FL 34135

Attn: CEO

Fax: (866) 343 – 6491

 

With a copy to:               Feder Kaszovitz LLP

845 Third Avenue

New York, New York 10022

Attn:     Howard I. Rhine, Esq.

Fax:     (212) 888-7776

 

25.     Counterparts; Facsimile Execution. This Agreement may be executed in any
number of counterparts, each of which when so executed and delivered shall be
taken to be an original; but such counterparts shall together constitute one and
the same document.

 

[REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]

 

13

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date and year first above written.

 

INNOVATIVE FOOD HOLDINGS, INC.

 

 

By:                                                            

Name:

Title:

 

 

 

JUSTIN WIERNASZ

 

 

                                                                 

 

 

 

14

--------------------------------------------------------------------------------

 

 

Exhibit A

 

Employee’s duties, and responsibilities

 

Employee shall have the title “Director of Strategic Acquisitions.”
Responsibilities will include: (i) identifying and assisting in the acquisition
and integration of strategic assets; (ii) identifying and executing on new
growth opportunities; and (iii) identifying and executing growth initiatives for
the Company and (iv) other projects and responsibilities as assigned by CEO.

 

 

 

 

15

--------------------------------------------------------------------------------

 

 

Exhibit B

 

Market Capitalization Milestones

 

If the Fair Market Value of the Company’s common stock reaches $1.50 or more for
20 consecutive trading days during the Term (a “Lookback Period”), the Employee
shall receive, within five business days following such 20th consecutive trading
day, an award of shares of common stock having an aggregate Fair Market Value
(based on the average of the Fair Market Values during the Lookback Period)
equal to .10% (1/10th of a percent) of the difference between the Total Market
Value on the date of this Agreement and the Total Market Value as of such 20th
consecutive trading day. As used in this Agreement, “Total Market Value” shall
mean the Fair Market Value times the number of outstanding shares on the
relevant date. Additionally, if the Total Market Value of the Company reaches
$520,000,000 for 20 consecutive trading days during the Term the Employee shall
receive, within five business days following such 20th consecutive trading day,
a one-time bonus grant of shares of common stock having an aggregate value equal
to 1/2 a percent (.5%) of the Total Market Value and if the Total Market Value
of the Company reaches $750,000,000 for 20 consecutive trading days during the
Term the Employee shall receive, within five business days following such 20th
consecutive trading day, a one-time bonus grant of shares of common stock having
an aggregate value equal to one percent (1%) of the Total Market Value. The
Employee will be entitled to earn the applicable percentage for each milestone
only once. Fair Market Value, share trading prices, outstanding equity and
similar concepts employed herein shall be equitably adjusted to offset stock
splits, consolidations, stock dividends and similar events.

 

While the Employee acknowledges that he is responsible to pay income taxes
applicable to any issuances of stock pursuant to meeting the Market
Capitalization Milestones, the Company agrees that it shall withhold and pay the
taxes on behalf of the Employee for any such grant and will cover additional
taxes, if any, owed by the Employee via a net issuance at the time of the
issuance of any shares related to Market Capitalization Milestones and/or at the
time of a Code 83(b) election, if so requested by the Employee.

 

Financial and Event Milestones

 

Employer and Employee agree to negotiate in good faith to finalize bonuses based
on financial milestones within a reasonable amount of time after the full
execution of this Agreement.

 

 

16

--------------------------------------------------------------------------------

 

 

Exhibit D

 

Annual Award

 

An annual award of shares of Company common stock having an aggregate value
equal to five percent (5%) of the Employee’s then Base Salary (“Stock
Compensation”). Provide however, in the event of a Change in Control such amount
will be increased, retroactively to the date of this Agreement, to 20% of the
Employee’s then Base Salary and the Company shall issue additional shares so
that the Stock Compensation for such time up to the Change in Control will be
equal to such increased amount (“Compensation Shares”). Shares, except
Compensation Shares which shall be issued within 3 business days of the Change
in Control, will be issued in twelve installments on the first business day of
each calendar month and will vest monthly as issued (except as outlined below).
Unless specified otherwise in this agreement, shares will be valued at the Fair
Market Value.

 

The Employer shall withhold and pay the taxes on behalf of the Employee and will
cover any additional taxes owed by the Employee via a net issuance and 83(b)
election, if so requested by the Employee. The Employee shall have the right to
require the Employer to subject any grant to restrictions as he deems
appropriate in his sole discretion, provided that once such restriction is in
place, it shall be unwaivable by the Employee.

 

Treatment upon termination of employment

 

Death or Disability

All unvested award shares immediately vest on the applicable Termination Date.

Voluntary quit

All unvested award shares that did not yet vest will be cancelled on the last day of employment.

Termination for Cause

All unvested award shares that did not yet vest will be cancelled on the last day of employment.

Termination without Cause or for Good Reason

All unvested award shares immediately vest on the applicable Termination Date.

 

The terms of any award under this Exhibit D shall be more fully set forth in an
Award Agreement. It is expressly acknowledged and agreed that this Exhibit D is
a summary of the contemplated terms of the applicable Award Agreement, which
shall be subject to the Employer’s receipt of all corporate approvals required
by applicable law or the rules and regulations of the Principal Market prior to
effectiveness thereof. To the extent that there is any conflict between the
terms of this Exhibit the applicable Award Agreement, the terms of the Award
Agreement shall govern.

 

 

17

--------------------------------------------------------------------------------

 

 

Exhibit F

 

Shares

 

1.     Except for unarranged open market sales and sales made to the current CEO
of the Employer, the Employer shall have a right of first refusal to purchase
any shares the Employee desires to sell at the Fair Market Value of the shares
on the day of the sale.

 

 

 

 

 

 

18

 

 

 

 